DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	While the disclosure of the instant application as originally filed teaches that “the exposure limit may be tied to the amount of time a viewer is interacting with a content receiver”, paragraph [0049]; there is nothing that points out to measuring said amount of time of user interaction “during presentation of the first content”, as amended. The original disclosure merely discusses increasing exposure limits to ads based on noticing that the household is viewing large amounts of television over the duration of an advertisement campaign, which is different than the measuring interactions “during presentation of the first content”, as currently claimed in claims 1, 8 and 15. The examiner notes that the broad discussion regarding measuring the amount of time a user interacts with the receiving device does not provide enough support for the specific embodiment directed to doing so exclusively “during presentation of the first content”.


Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,873,776 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huntington (Pub No US 2007/0219859) in view of Harding et al. (Pub No US 2010/0287580). Hereinafter, referenced as Huntington and Harding, respectively.

Regarding claim 1, Huntington discloses a method comprising: 
receiving, from a computing device (e.g. client system 112), information indicating: 
a first number of exposures to first content by the computing device (Paragraphs [0030] [0049] figure 1; number of times an advertisement is played to a user), 
and an amount of time (Paragraph [0030]; the monitoring when a viewer changes the channel every time a certain advertisement appears, and whether the viewer viewed the advertisement until the end); 
determining, based on the information, an exposure limit for second content (Paragraph [0030] figure 2; the system notices that a viewer changes the channel every time a certain advertisement appears, the optimum number for advertisements related, i.e. second advertisement, to this advertisement may also be decreased);
and causing display of the second content (e.g. related advertisement), wherein a second number of exposures, to the second content by the computing device, is less than or equal to the exposure limit (Paragraph [0030]; the system notices that a viewer changes the channel every time a certain advertisement appears, the optimum number for advertisements related, i.e. second advertisement, to this advertisement may also be decreased).
However, it is noted that Huntington is silent to explicitly disclose an amount of time that a user interacted with the computing device during presentation of the first content.
Nevertheless, in a similar field of endeavor Harding discloses an amount of time that a user interacted with the computing device during presentation of the first content (Paragraphs [0087] [0099] figure 3 and claim 45 of the publication; report a total amount of time that each advertisement was interacted with by the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huntington by specifically providing the elements mentioned above, as taught by Harding, for the predictable result of monitoring user interactions when an advertisement in being presented in order to better calculate a more accurate compensation related to advertisement (Harding – paragraph [0099]).

Regarding claim 2, Huntington and Harding disclose the method of claim 1; moreover, Huntington discloses that the first content and the second content comprise advertising content (Paragraphs [0030] [0049] figure 1; advertisements and related advertisements).

Regarding claim 3, Huntington and Harding disclose the method of claim 1; moreover, Huntington discloses that the information comprises demographic information (Paragraphs [0028] [0068] figure 2; determine optimum number of advertisement showings based on user profile information, e.g. demographics information).

Regarding claim 4, Huntington and Harding disclose the method of claim 1; moreover, Huntington discloses that the exposure limit comprises an increase to a previous exposure limit based on the amount of time exceeding a threshold (Paragraph [0030]; if the system observes that a viewer watches a certain advertisement to the end, i.e. threshold, the optimum number may be increased automatically).

Regarding claim 5, Huntington and Harding disclose the method of claim 1; moreover, Huntington discloses that the computing device (e.g. client system 112) comprises at least one of: a receiving device, a gateway that is operably coupled to the receiving device, or a set top box that is operably coupled to the receiving device. (Paragraph [0039] figure 1; client system 112 may be a set top box).


Regarding claims 8-12, Huntington and Harding disclose all the limitations of claims 8-12; therefore, claims 8-12 are rejected for the same reasons stated in claims 1-5, respectively.

Regarding claims 15-19, Huntington and Harding disclose all the limitations of claims 15-19; therefore, claims 15-19 are rejected for the same reasons stated in claims 1-5, respectively.



Claims 6, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huntington and Harding further in view of Wendling (Pub No US 2012/0124621). Hereinafter, referenced as Wendling.

Regarding claim 6, Huntington and Harding disclose the method of claim 1; moreover, Huntington discloses such that the second number of exposures is less than or equal to the exposure limit (Paragraph [0030]; the system notices that a viewer changes the channel every time a certain advertisement appears, the optimum number for advertisements related, i.e. second advertisement, to this advertisement may also be decreased).
However, it is noted that Huntington and Harding are silent to explicitly disclose sending, to the computing device, instructions to cause display of the second content based on a presentation order.
Nevertheless, in a similar field of endeavor Wendling discloses sending, to the computing device, instructions to cause display of the second content based on a presentation order (Paragraph [0256] [0259] [0260] figures 13 and14; control data associated with each program including a sequence rule component, e.g. no car advertisement from a competitor may be played within two hours; paragraph [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huntington and Harding by specifically providing the elements mentioned above, as taught by Wendling, for the predictable result of providing sequence information that may specify that a second ad is to be served only after the first ad has been served, increasing the reach efficiency of the advertisements by avoiding advertising close to competitors and to the relevant demographics (Wendling – paragraph [0260]).

Regarding claim 13, Huntington, Harding and Wendling disclose all the limitations of claim 13; therefore, claim 13 is rejected for the same reasons stated in claim 6.

Regarding claim 20, Huntington, Harding and Wendling disclose all the limitations of claim 20; therefore, claim 20 is rejected for the same reasons stated in claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huntington and Harding and Wendling further in view of Carlucci et al. (Pub No US 2004/0015999). Hereinafter, referenced as Carlucci.

Regarding claim 7, Huntington, Harding and Wendling disclose the method of claim 6; moreover, Wendling discloses that the instructions comprise segmentation information (e.g. target information), and wherein the segmentation information comprises demographic information that enables assembly of a personalized version of the second content (Paragraph [0239] [0259] [0260] figures 13 and14; the control data associated with each program ad including a target component, e.g. single, etc.).
However, it is noted that Huntington, Harding and Wendling are silent to explicitly disclose that the segmentation information is sent via an out-of-band signal.
Nevertheless, in a similar field of endeavor Carlucci discloses that the segmentation information is sent via an out-of-band signal (Paragraph [0085]; segmentation messages may be provided separately out of band).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Huntington, Harding and Wendling by specifically providing the elements mentioned above, as taught by Carlucci, for the predictable result of securely distributing segmentation messages so that they are not broadcast to unauthorized parties or devices (Carlucci – paragraph [0085]).

Regarding claim 14, Huntington, Harding, Wendling and Carlucci disclose all the limitations of claim 14; therefore, claim 14 is rejected for the same reasons stated in claim 7.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423